Citation Nr: 0815583	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as bronchitis and 
pneumonia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having COPD 
attributable to his period of active service.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2006 notice was not given prior to the 
appealed AOJ decision, dated in September 2003.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in July 2006, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  The veteran originally requested a 
hearing, but withdrew his request in a March 2008 
communication to VA.  

VA is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As 
such, the Board will not remand this case for a medical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran contends that his currently diagnosed COPD had 
its onset in service due to an onboard explosion and fire.  
He states that he inhaled smoke from the fire for 3 hours 
without a breathing apparatus.  He further alleges that he 
has experienced chronic bronchitis for 25 years and 
experienced pneumonia on one occasion.  He contends that he 
has had a chronic cough and shortness of breath for 10 years.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records (SMRs), including his 
enlistment and separation examinations, are devoid of any 
reference to a pulmonary condition, including COPD.  

The first evidence of record suggesting COPD was in a March 
2001 x-ray report.  The veteran underwent a chest x-ray and 
was noted to have a mild increase in fibrovascular markings 
throughout his lung fields.  His lung fields were noted to be 
free of active acute infiltrative process.  The veteran was 
noted to have slight COPD.  This was confirmed in a June 2003 
x-ray report.  

In December 2003, the veteran underwent another x-ray and was 
noted to have a calcified granuloma in the right lower lung 
lobe.  There was no active lung disease found and there was 
no significant change since the June 2003 x-ray.  

In July 2006, the veteran underwent a general VA medical 
examination.  The veteran had been treated with inhalers for 
his COPD.  The veteran is currently a nonsmoker, but smoked 
two packs per day for 25 years.  He reported a productive 
cough with thick, yellowish mucus and experienced shortness 
of breath upon walking less than 100 feet.  There is no 
opinion of record linking the veteran's COPD to service.  

In August 2007, the veteran underwent a second general VA 
medical examination.  He was noted to have been diagnosed as 
having COPD in 2003.  He had pneumonia once in 1984 and 
experienced bronchitis 2 to 3 times yearly.  The veteran 
advised that he used his inhaler 5 to 6 times daily.  The 
veteran was diagnosed as having COPD with moderate symptoms.  
No opinion was given as to the cause of his COPD.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for COPD.  The evidence of record 
first shows treatment for COPD beginning in 2001.  Further, 
the SMRs are devoid of references to any pulmonary condition 
while in service or upon discharge.  The Board appreciates 
the veteran's assertion that his COPD was due to in-service 
smoke inhalation due to the fire on his ship, but the veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Absent a competent medical opinion linking the veteran's 
currently diagnosed COPD to service, service connection must 
be denied.  


ORDER

Service connection for COPD is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


